DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2021 has been entered.
 
Response to Amendment
Claims 1 and 15 have been amended.  Claims 2, 9-14, and 16 have been previously canceled.  Claims 1, 3-8, 15, and 17-24 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant's arguments filed July 6, 2021 have been fully considered but they are not persuasive.  A response is provided below in bold where appropriate.
Applicant argues 35 USC §112, starting pg. 7 of Remarks:
IV.    Claim Rejections - 35 U.S.C.    112


Respectfully, the status timer simply checks periodically the status of pending orders.  There is no teaching of predetermined period of time.

From Applicant’s specification…
“…In some examples, the submission manager periodically (e.g., based on a timer) checks to determine if the contra-side order is still pending at the exchange…” [0014]


In light of the further amendments to claims 1 and 15, the Applicant respectfully submits that a person of ordinary skill in the art would understand that the claimed status timer is utilized by the submission manager to determine when to periodically check if the contra-side order is still pending at the exchange. Accordingly, the Applicant respectfully requests reconsideration and withdrawal of this rejection.

The rejection has been modified based on the claim amendments.  
Applicant argues 35 USC §101, starting pg. 8 of Remarks (footnotes omitted):

V. Claim Rejections - 35 U.S.C. 101
The Applicant now turns to the rejection of claims 1, 3-8, 15, and 17-24 under 35 U.S.C. 101 as being directed to non-statutory subject matter. The Applicant respectfully disagrees that the examined claims were directed to non-statutory subject matter. However, to expedite prosecution, the Applicant has amended the pending claims to more clearly recite that they are directed to statutory subject matter.
Ex parte Smith1 discussed in the previous Response reflects protectable subject matter. The Applicant respectfully submits that Smith has been designated as an Informative decision by the Director specifically because it reflects, as a matter of Office policy, an example of technology that may be protectable and may include protectable improvements. In particular, the protectable technology in Smith is directed to a trading system and specifically to a hybrid derivative trading system. In the case at hand, the submission manager reflects technology and improvements to technology that are also part of a trading system. The Applicant submits that the trading systems of Smith and recited by the amended claims are both examples of protectable “other technology” discussed in MPEP 2106.05(a).
The ”submission manager” appears to be software.
From MPEP 2106.05(a)…
“The courts have also found that improvements in technology beyond computer functionality may demonstrate patent eligibility.”

Applicant is claiming software that uses a computer.  If Applicant has other technology beyond using a computer, that should be claimed.
The Applicant further notes that while the trading system of the amended claims may involve a judicial exception such as a fundamental economic practice or a commercial activity, the claims are not directed to those judicial exceptions and are instead directed to the operation of the aggregated trading system. Accordingly, the Applicant maintains that neither the submission manager nor an electronic trading system reflects unpatentable subject matter simply for involving financial activities because the Office as a matter of policy has declared trading systems protectable as discussed above. That the claimed mechanism is used in a financially-related context is simply irrelevant to the analysis. Accordingly, the Applicant maintains that the claims are directed to a specific technology associated with electronic trading systems, and not to any of the judicial exceptions as alleged as alleged in the Office Action.

Respectfully, specific technology is not the same as new or improved technology.  

The Applicant now turns to the specific evaluation of whether the claims recite a judicial exception under Prong One of Revised Step 2A discussed in MPEP 2106.04. In maintaining the pending rejection, the Office Action page 10 alleged that the claims are directed to fundamental economic practices or principles, which describe subject matter relating to the economy and commerce and are considered to be a certain method of organizing human activity. As discussed in prior Responses, this characterization steadfastly ignores that the See paragraph [0012] and [0068], Stated another way, and contrary to the Office Action, preventing the occurrence of a fundamental economic practice by avoiding sending a crossing trade order is not evidence that the claimed subject matter is directed to the fundamental economic practice. The Applicant respectfully submits that neither a submission manager nor an electronic trading system that includes the functionality to avoid orders that cross are one of the enumerated groupings discussed in MPEP 2106.04(a)(2). Accordingly, the Applicant respectfully maintains that the pending claims do not recite an abstract idea as defined in the MPEP and are therefore eligible under Prong One of the analysis.

The submission manager appears to be just software that operates on a computer.  

From Applicant’s disclosure…
“For example, the example submission manager 402 of FIG. 4 and/or the example method 700 of FIG. 7 may be implemented by the trading application 330 of FIG. 3. For example, the example method 700 may be implemented as coded instructions (e.g., computer and/or machine readable instructions) for execution by the processor 312 as the trading application 330 and stored in the memory 314.” [0080]

Executing software on a computer for obtaining or sending trades is abstract.

Applicant appears to be arguing that by avoiding orders that cross, the claims are not abstract.  The Examiner respectfully disagrees and points out that order placement, even if not executed, is still a fundamental economic practice and a commercial interaction.

The Applicant further maintains that, under Prong Two of Revised Step 2 A of the criteria for subject matter eligibility discussion in MPEP 2106, any alleged abstract idea purported to be found in the claims, when considered as a whole, is integrated into a practical application of the abstract idea by applying, relying on, and/or using it in a manner that imposes a meaningful limit on it. In particular, the Applicant respectfully submits that the recited mechanism for avoiding orders that cross operates to delay and prevent submission of a trade order to an electronic exchange that, in turn, represents an improvement to an electronic trading system which is an example of “other technology” as discussed in MPEP 2106.04(d)(1). The recited mechanism for avoiding orders that cross is not directed to an improvement to a computing device but is instead directed to an electronic trading system such as a hybrid derivatives trading system found Smith. While the Office has attempted to dismiss the applicability of Smith, the Applicant respectfully submits that in accordance with at least the fourth paragraph of MPEP 1721, the status of Smith is no longer debatable after the Director convened the Precedential Opinion Panel (POP). Specifically, once the decision in Smith was designated as Informative, it cannot simply be dismissed as irrelevant because both the POP and the Director have identified it as addressing issues involving agency policy or procedure. Accordingly, the position of both the POP and the Director supports the patentability of improvements to electronic trading systems. For these reasons, the Applicant maintains that the claimed subject matter of Smith and the case at hand both relate to improvements to electronic trading systems, which is plainly understood by both the Office and the Director to be “technology.” Additionally, the Applicant notes that the fact specific elements of Smith and the submission manager of the pending claims both utilize a timer to delay and otherwise control the submission of an order to a remote electronic exchange. The Applicant respectfully submits that the combination of the claimed elements and the status timer used to avoid submission of crossing orders are analogous to the timing mechanisms and temporary restraint on execution at issue in Smith. Moreover, the Applicant respectfully submits the claimed submission manager and the status timer used in the prevention of sending the first trade order provide a specific technological improvement over prior electronic trading systems in the same manner found patentable in Smith.

A “timer” is only used once in the entire disclosure, and at a high level of generality.  

Applicant above cites the fourth paragraph of MPEP 1721.  However the fifth paragraph indicates any change in policy should now be in the MPEP.

From MPEP 1721, fifth paragraph (June 2020 MPEP)…
“Communication of the determination of the policy implications of the court or Board decision will normally take place by either notice in the Official Gazette and/or via memorandum to USPTO personnel. Ultimately, the policy implications of the decision will be officially incorporated into the Manual of Patent Examining Procedure and Office of Patent Training curriculum materials during the next update cycle for these reference materials.”

Therefore the above requirement to: 1) follow informative decisions; 2) follow ex parte Smith; or 3) improvement to electronic trading systems are now patentable, are not in the June 2020 MPEP and Smith was dated February 1, 2019.  Any new policy procedures caused by ex parte Smith should now be in the MPEP. 

Consequently, the Applicant maintains that under Prong Two of Revised Step 2A discussed in MPEP 2106.04 and in light of the Board decision in Smith, any abstract idea alleged in the Office Action is integrated into a practical 

The rejection is respectfully maintained but modified for the claim amendments.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 15, and 17-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 3-8, 15, and 17-24 are directed to a method or product, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to product Claim 15.  Claim 1 recites the limitations of:
A method comprising:
receiving, by a submission manager, a first trade order to be communicated to an electronic exchange by a first user associated with a trading entity, the first trade order to buy or sell a first order quantity of a tradeable object at a price offered at the electronic exchange;
comparing, by the submission manager, the first trade order to one or more trade orders in a submission record to determine whether a contra-side second trade order is included in the one or more trade orders of the submission record created for the trading entity, wherein the contra-side second trade order was communicated to the exchange by a second user associated with the trading entity;
determining, by the submission manager, that the contra-side second trade order corresponding to the trading entity is pending at the electronic exchange, wherein the contra-side second trade order is determined to be pending when the contra-side second trade order is for the price of the same tradeable object corresponding to the first trade order and a second order quantity corresponding to the contra-side second trade order has not been filled or cancelled at the electronic exchange, wherein the contra-side second trade order is for an opposite order side than the first trade order, wherein an order side includes a buy side or a sell side;
preventing, by the submission manager, the first trade order from being sent to the electronic exchange while the contra-side second trade order is pending at the electronic exchange, wherein preventing the first trade order from being sent to the electronic exchange includes;
storing, by the submission manager, the first trade order in a prioritized queue according to an assigned priority ranking, while the contra-side second trade order is pending at the electronic exchange;
monitoring, by the submission manager, a status of the contra-side second trade order at the electronic exchange, wherein the status is determined periodically according to a monitoring interval established by a status timer; and
determining, by the submission manager, upon expiration of any periodic monitoring interval associated with the status timer, that the contra-side second trade order is no longer pending at the electronic exchange based on the status of the contra-side second trade order, wherein the contra-side second trade order is no longer pending at the electronic exchange when the second order quantity corresponding to the contra-side second trade order is filled or cancelled;
determining, by the submission manager, the first trade order is next in the prioritized queue based on the assigned priority ranking; and
sending, by the submission manager, the priority-ranked first trade order to the electronic exchange in response to the determination that the contra-side second trade order is no longer pending at the electronic exchange.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice and commercial interaction (e.g. monitoring the status of the contra-side second trade order and sending the first trade order to the electronic exchange).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claims 15 is abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  See Applicant’s specification para. [0058] about using any suitable processor and general processors.  The “submission manager” appears to be just software (para. [0080] of the instant disclosure).  Also, MPEP 2106.05(f) and applying judicial exceptions on a computer as not indicative of a practical application.  The initiating a “status timer” is not taught in the disclosure, only a “timer” is taught.  This is taught and claimed at a high level of generality and “timer” is mentioned only once in the disclosure  (see para. [0014]) with no technical description.  The timer itself, therefore, could be just software, hardware and software or anything that can provide timer.  The timer is given as an example of something that can be used to check the order status.  The initiated timer is subsequently used in the claim to just further limit the abstract idea of determining contra-sided second trader order is no longer pending, therefore just further limiting the abstract idea itself of trading.  The priority ranked trades includes how they are written to an order book and therefore just further limit the order processing itself (para. [0070]). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1 and 15 are directed to an abstract idea Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Steps such as receiving, storing, and sending (transmitting) are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1 and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 3-8 and 17-24 further define the abstract idea that is present in their respective independent claims 1 and 15 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 15, and 17-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has a “status timer” where a status is determined according to the interval established by the status timer, and determining upon expiration of the status timer that a contra-side second trade order is no longer pending.   
Applicant’s disclosure teaches:
“…In some examples, the submission manager periodically (e.g., based on a timer) checks to determine if the contra-side order is still pending at the exchange…” [0014]
Therefore the timer is only used to periodically determine if an order is still pending at an exchange and does not teach the above claimed features of “status timer,” where:

monitoring, by the submission manager, a status of the contra-side second trade order at the electronic exchange, wherein the status is determined periodically according to a monitoring interval established by a status timer; and
determining, by the submission manager, upon expiration of any periodic monitoring interval associated with the status timer, that the contra-side second trade order is no longer pending at the electronic exchange based on the status of the contra-side second trade order, wherein the contra-side second trade order is no longer pending at the electronic exchange when the second order quantity corresponding to the contra-side second trade order is filled or cancelled;

The monitoring step, where the status is determined according to a monitoring interval established by a status timer cannot be found in the disclosure (i.e. there is no 
The above “determining, by the submission manager, upon expiration of any periodic monitoring interval associated with the status timer, that the contra-side second trade order is no longer pending” where the interval associated with the status timer is not taught.  The specification does not establish an interval or upon expiration of an interval. 
Based on this the rejection is respectfully maintained but modified for the language change. Claim 15 has a similar problem.

Claims 3-8 and 17-24 are further rejected as they depend from their respective independent claim.


Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

Prior Art Search
An updated search was conducted but does not result in a prior art rejection at this time.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230.  The examiner can normally be reached on Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH BARTLEY/Primary Examiner, Art Unit 3693